

115 S2861 RS: Passenger Rail Crew Protection Parity Act
U.S. Senate
2018-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 643115th CONGRESS2d SessionS. 2861[Report No. 115–356]IN THE SENATE OF THE UNITED STATESMay 16, 2018Ms. Duckworth (for herself and Mr. Hoeven) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationNovember 14, 2018Reported by Mr. Thune, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo prosecute, as a Federal crime, the assault or intimidation of a passenger train crew member to
			 the same extent as such actions against aircraft crew members are
			 prosecuted.
	
 1.Short titleThis Act may be cited as the Passenger Rail Crew Protection Parity Act. 2.Interference with passenger train crew members (a)In generalChapter 281 of title 49, United States Code, is amended by adding at the end the following:
				
					28104.Interference with passenger train crew members
 (a)OffenseIt shall be unlawful for any person, while on a passenger train— (1)to assault or intimidate a crew member, and thereby interfere with the performance of the duties of a crew member or lessen the ability of a crew member to perform those duties; or
 (2)to attempt or conspire to perform an act described in paragraph (1). (b)PenaltiesA person who violates subsection (a)—
 (1)shall be fined under title 18, imprisoned for not more than 20 years, or both; and (2)if a dangerous weapon is used in assaulting or intimidating the crew member, shall be imprisoned for any term of years or for life.
 (c)TrainingEach passenger rail carrier is encouraged to review training programs of the rail carrier and provide, as necessary, additional training in areas such as de-escalating hostile situations, written protocols on dealing with hostile situations, and reporting of incidents.
 (d)Definition of crew memberIn this section, the term crew member includes engineers, conductors, on-board service personnel, and similar employees assigned to duty on an in-service passenger train..
 (b)Clerical amendmentThe analysis for chapter 281 of title 49, United States Code, is amended by adding at the end the following:
				28104. Interference with passenger train crew members..
	
 1.Short titleThis Act may be cited as the Passenger Rail Crew Protection Act. 2.Interference with passenger train crew members (a)Amendment (1)In generalChapter 281 of title 49, United States Code, is amended by adding at the end the following:
					
						28104.Interference with passenger train crew members
 (a)DefinitionsIn this section: (1)Crew memberThe term crew member means a person, other than a passenger, who is a service employee assigned to duty on an in-service passenger train.
								(2)Dangerous weapon
 (A)In generalThe term dangerous weapon means a weapon, device, instrument, material, or animate or inanimate substance that is used for, or is readily capable of, causing death or serious bodily injury.
 (B)InclusionThe term dangerous weapon includes— (i)a pocket knife with a blade that is less than 21/2 inches in length; and
 (ii)a box cutter. (3)Passenger trainThe term passenger train means a passenger train in intercity rail passenger transportation (as defined in section 24102).
 (4)Serious bodily injuryThe term serious bodily injury means a bodily injury that involves— (A)a substantial risk of death;
 (B)extreme physical pain; (C)protracted and obvious disfigurement; or
 (D)protracted loss or impairment of the function of— (i)a bodily member;
 (ii)an organ; or (iii)a mental facility.
 (5)Service employeeThe term service employee includes— (A)an engineer;
 (B)a conductor; (C)onboard personnel; and
 (D)an employee performing, or responsible for, a safety-sensitive function. (b)OffenseIt shall be unlawful for any person onboard a passenger train in operation, or on a platform serving a passenger train in operation—
 (1)to assault a crew member and thereby interfere with the performance of the duties of a crew member or lessen the ability of a crew member to perform those duties; or
 (2)to attempt or conspire to perform an act described in paragraph (1). (c)PenaltiesA person who violates subsection (b)—
 (1)shall be fined under title 18 or imprisoned for not more than 8 years, or both; and (2)if a dangerous weapon is used in assaulting the crew member, shall be imprisoned for not more than 20 years..
 (2)Technical amendmentThe table of sections for chapter 281 of title 49, United States Code, is amended by adding at the end the following:
					§ 28104. Interference with passenger train crew members..
				(b)Sense of Congress regarding assault prevention and response training
 (1)Definition of rail passenger carrierIn this subsection, the term rail passenger carrier means a rail carrier providing intercity rail passenger transportation (as defined in section 24102 of title 49, United States Code).
 (2)Sense of CongressIt is the sense of Congress that each rail passenger carrier should— (A)develop and implement—
 (i)training regarding— (I)assault prevention and response; and
 (II)deescalating hostile situations; and (ii)protocols regarding—
 (I)dealing with hostile situations; and (II)reporting of incidents;
 (B)offer the training and protocols described in subparagraph (A) to the appropriate personnel; and (C)publish in the terms of transportation of the rail passenger carrier a notice describing the offense of interference with passenger crew members under section 28104 of title 49, United States Code (as added by subsection (a)(1)).
					(c)GAO report on commuter rail assaults
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall—
 (A)review the number of assaults on rail crew members operating or assisting with commuter rail passenger transportation (as defined in section 24102 of title 49, United States Code) at each of the 10 largest commuter rail carriers, as determined by annual ridership, in the United States; and
 (B)submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that describes the review under subparagraph (A), including recommendations, if any.
 (2)ContentsThe report under paragraph (1)(B) shall include— (A)a description of the number and types of assaults on rail crew members described in paragraph (1)(A), based on available data;
 (B)a description of other available details regarding assaults on rail crew members described in paragraph (1)(A), such as—
 (i)the function of involved crew members; (ii)the locations of the incidents (such as on a train or platform); and
 (iii)the circumstances surrounding the assaults;
 (C)a description of the outcome of assault incidents, such as the number of prosecutions of assaults, based on available data; and
 (D)an identification of any challenges in reporting those assault incidents.November 14, 2018Reported with an amendment